PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shemesh, Chaim
Application No. 14/544,547
Filed: 21 Jan 2015
Patent No. 10,988,286
Issued: 27 Apr 2021
:
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:
:
Docket No. 57/1 (50557-1-01-US)


This is a redetermination of the patent term adjustment, in response to the “RENEWED PETITION FOR REINSTATEMENT UNDER 37 CFR §1.705”, filed January 6, 2022, which is properly treated as an application for patent term adjustment under 37 CFR 1.705(c).  

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On April 27, 2021, the instant application issued as Patent No. 10,988,286, with a patent term adjustment of 0 days.  The Office determined a patent term adjustment of 0 days based upon 88 days of “A” delay plus 1192 days of “B” delay, reduced by 88 days of overlap between “A” and “B” delay, and 1968 (1769+182+17) days of Applicant delay.  Patentee argues that he was unable to timely file a reply to an April 23, 2015 Office action, and therefore should not have been assessed 1769 and 182 days of Applicant delay. Patentee filed an application for patent term adjustment under 37 CFR 1.705(c) on April 22, 2021. However, because Patentee did not include the required fee in full, the Office mailed a Request for Information on December 20, 2021.
  
Discussion

Patentee requests that the patent term adjustment be extended by 2012 days, the period from April 23, 2015 (the mail date of the final Office action) to the date when the Office mailed a decision granting a petition to revive on November 23, 2020.1 In support, Patentee has included a declaration from inventor Chaim Shemesh, stating that due to his health problems which began in early 2015, he was not able to reply to the April 23, 2015 Office action until May 2020.2

37 CFR 1.705(c) states (emphasis added):

	Any request for reinstatement of all or part of the period of adjustment reduced pursuant 	to § 1.704(b)  for failing to reply to a rejection, objection, argument, or other request 	within three months of the date of mailing of the Office communication notifying the 	applicant of the rejection, objection, argument, or other request must be filed prior to the 	issuance of the patent. This time period is not extendable. Any request for reinstatement 	of all or part of the period of adjustment reduced pursuant to § 1.704(b)  under this 	paragraph must also be accompanied by:

		 (1) The fee set forth in § 1.18(f); and 

		(2) A showing to the satisfaction of the Director that, in spite of all due care, the 			applicant was unable to reply to the rejection, objection, argument, or other 			request within three months of the date of mailing of the Office communication 			notifying the applicant of the rejection, objection, argument, or other request. The 		Office shall not grant any request for reinstatement for more than three 			additional months for each reply beyond three months from the date of 			mailing of the Office 	communication notifying the applicant of the rejection, 			objection, argument, or other request.

The Office has concluded that Patentee has shown he was unable to, in spite of all due care, reply to the April 23, 2015 final Office action within three months. However, as set forth above, the Office cannot grant any request for reinstatement for more than three additional months. In view of the above, for Applicant’s reply filed May 26, 2020, for which he was assessed 1769 days of Applicant delay under 37 CFR 1.704(b), the Office will only assess 1679 days of Applicant delay.

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
88 + 1192 + 0 – 88 – 1878 (1679 + 182 + 17) = 0 days




Conclusion

Patentee is entitled to PTA of zero (0) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 88 + 1192 + 0 – 88 – 1878 = 0 days. 

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1  A calculation by the undersigned reveals that the number of days beginning April 23, 2015 and ending on November 23, 2020 is actually 2042 days. Moreover, the decision grating the petition was mailed on November 25, 2020, not November 23, 2020.
        2  Applicant filed his first petition to revive on May 26, 2020. It was dismissed several times before being granted on November 25, 2020).